Citation Nr: 0922026	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to March 
1972, with service in the Republic of Vietnam from July 1969 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  That decision denied the Veteran's 
application to reopen the claim of entitlement to service 
connection for posttraumatic stress disorder, concluding that 
new and material evidence had not been received.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge for a March 2009 video conference Board hearing.  A 
copy of the transcript has been associated with the claims 
folder.

In March 2009, subsequent to issuance of a supplemental 
statement of the case, the Veteran submitted additional 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  The Board may therefore 
consider the additional evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  Service connection for posttraumatic stress disorder was 
denied in a July 2004 rating decision which found that the 
Veteran did not engage in combat and that his reported 
stressors could not be verified.

2.  The denial of service connection for posttraumatic stress 
disorder was continued in a February 2005 rating decision, 
which determined the Veteran's additional reported stressors 
could not be verified.,  

3.  The Veteran did not appeal the July 2004 or February 2005 
decisions.

4.  Evidence received since the February 2005 final rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to the unestablished fact of 
either establishing that the Veteran served in combat or that 
verified his reported stressors, and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2004 and February 2005 rating decisions denying 
service connection for posttraumatic stress disorder are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008). 

2.  Evidence received since the February 2005 rating decision 
denying service connection for posttraumatic stress disorder 
is not new and material, and the claim is not reopened  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1) 
(2008).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim must notify 
a claimant of (1) the evidence and information that is 
necessary to reopen the claim and (2) the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with an August 2007 letter in which 
the RO notified him of what evidence was required to 
substantiate and reopen his posttraumatic stress disorder 
service connection claim.  This letter told him what evidence 
VA would obtain, and what evidence he was expected to 
provide.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.  

The Veteran has established his status as a veteran.  The 
August 2007 letter provided notice on the second and third 
Dingess elements.  He has not been provided notice on the 
effective date and rating elements of the claim.  However, as 
the Veteran's request to reopen his posttraumatic stress 
disorder service connection claim is being denied, and no 
effective date or disability rating is being assigned, he has 
suffered no prejudice from this deficiency.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

This August 2007 letter also informed the Veteran that his 
posttraumatic stress disorder service connection claim had 
been previously denied, informed him of the need for new and 
material evidence to reopen the claims, provided regulatory 
definitions of "new" and "material" and informed him of 
the bases for the prior denial.   This letter met the duty to 
notify the Veteran in accordance with Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s); otherwise called the duty to assist.  38 U.S.C.A. 
§5103A; 38 C.F.R. §3.159(c), (d).  This duty contemplates 
that VA will help a claimant obtain records relevant to his 
claim(s), whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  VA has no duty to provide an examination or 
obtain a medical opinion prior to reopening a claim that has 
been finally denied in a prior decision.  38 C.F.R. 
§ 3.159(c)(4)(iii).

The Veteran has not been afforded an examination for his 
posttraumatic stress disorder service connection claim.  Any 
duty to request an examination or obtain an opinion only 
arises if new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim, as 
discussed below, has not been reopened and a VA examination 
is therefore not required.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  As the Veteran has indicated that there is no 
outstanding pertinent medical evidence to be provided, the 
Board may proceed with consideration of the Veteran's claim.



Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (a lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, VA's General Counsel addressed 
determinations as to whether a veteran engaged in combat with 
the enemy for the purposes of 38 U.S.C.A. § 1154(b).  In 
pertinent part, this opinion noted that the determination of 
whether or not a veteran engaged in combat with the enemy is 
not governed by the specific evidentiary standards and 
procedures of 38 U.S.C.A. § 1154(b), which apply only after 
combat service has been established.  The opinion held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute suggested a more 
definite definition.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Satisfactory 
proof that a veteran engaged in combat with the enemy depends 
on the facts of each case, requires evaluation of all 
pertinent evidence, and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. 
App. 264 (2004).  A determination that a veteran engaged in 
combat with the enemy may be supported by any evidence which 
is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used 
to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).   

New and Material Evidence Laws and Regulations

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the VA Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108.

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

Posttraumatic Stress Disorder Claim

The Veteran contends that he served in various combat 
operations while serving in Vietnam and that he experienced 
various traumatic events as a result.  He also argues that 
his receipt of the Republic of Vietnam Cross of Gallantry 
with Palm establishes that he served in an individual combat 
role during his Vietnam service.

The RO denied service connection for the Veteran's 
posttraumatic stress disorder initially in a July 2004 rating 
decision which found that the Veteran did not engage in 
combat and that his reported stressors could not be verified.  
Following the receipt of additional evidence, in a February 
2005 rating decision, the RO again denied the claim finding 
that the Veteran had not participated in combat and that his 
reported stressors were not verified.  A notice of 
disagreement (NOD) was not received within one year of either 
rating decision.  Therefore, the decisions became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence considered in the February 2005 rating decision 
includes the Veteran's service treatment records, service 
personnel records, private treatment records dated between 
July 2002 and January 2003, VA treatment records dated 
between May 2003 and January 2005 and a September 2002 
Posttraumatic Stress Disorder Questionnaire completed by the 
Veteran.

The Veteran's April 1968 entrance examination and March 1972 
discharge examination were negative for any relevant 
abnormalities.  Depression or excessive worry, as well as 
nervous trouble of any sort, were denied in a March 1972 
Report of Medical History (RMH) form.  The remaining service 
treatment records were negative for any symptoms, treatments 
or diagnoses of posttraumatic stress disorder or any other 
mental condition.

Service personnel records indicate that the Veteran's 
military occupational speciality (MOS) was that of an 
aviation supply clerk and of a receiving clerk.  He served in 
the 36th Marine Aircraft Group (MAG) of the 1st Marine 
Aircraft Wing (MAW).  He was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, the Good Conduct 
Medal and the Republic of Vietnam Cross of Gallantry with 
Palm.

The Veteran reported several "close encounters" with death 
while serving at Phu Bai in Vietnam.  He reported that a 
rocket landed no less than 25 feet from him and a truck full 
of ammunition, but that the rocket did not explode.  He 
reported being lost for four days near Da Nang, an incident 
on his "third night at Quang-tri" when he was awakened when 
a fellow solider placed a knife at his throat, and an 
incident when he encountered "on-going activity at Rockpile 
and Vandergrit."  He reported another incident in which four 
soldiers had their throats slashed by the Viet Cong.

A July 2003 VA mental health assessment revealed the 
Veteran's complaints of recurrent memories, nightmares, 
flashbacks, avoidance, and social isolation.  Several 
traumatic episodes from his Vietnam service were reported.   
He reported that while stationed in Quang Tri in September 
1969, he woke up to see a fellow soldier holding a military 
issue knife to his throat.  He was able to reach his weapon 
and the solider retreated.  Shortly after this incident, he 
reported becoming lost for four days in a "dog patch" near 
Da Nang and was returned to his unit after being discovered 
by the military police.  In August 1969, his unit was 
attacked with mortars and rockets.  One of these incidents 
resulted in his left arm being "pierced" with shrapnel.  He 
reported that one of his friends was severely wounded in 
another incident and that another friend was one of eleven 
survivors of a 250 man unit that was attacked at Hill 155.  

The Veteran further reported that on his first day in Vietnam 
in July 1969 a rocket struck a fuel dump, causing a massive 
explosion.  Four soldiers had their throats slashed while 
sleeping in August 1969, causing the Veteran to get his sleep 
during the "daytime at his regular aviation supply job" as 
he now got very little sleep during the night.  Following 
this examination, the Veteran was diagnosed with chronic, 
moderate posttraumatic stress disorder and depressive 
disorder not otherwise specified (NOS).

The remaining VA treatment records show regular posttraumatic 
stress disorder treatment.  Private treatment records dated 
between July 2002 and January 2003 did not address the 
Veteran's posttraumatic stress disorder or other psychiatric 
condition.

A request to reopen the Veteran's posttraumatic stress 
disorder service connection claim was filed in March 2007.  
The evidence received since the February 2005 rating decision 
includes VA treatment records dated between January 2005 and 
June 2007, a September 2008 Joint Services Records Research 
Center (JSRRC) Coordinator Memorandum regarding the Veteran's 
reported stressors, and an undated submission detailing the 
purported criteria for awarding the Gallantry Cross.

A March 2007 VA treatment record reflects the Veteran's 
continued complaints of anxiety and panic attacks, among 
other symptoms.  The treating psychiatrist diagnosed him as 
suffering from moderately severe posttraumatic stress 
disorder, generalized anxiety disorder, panic disorder with 
agoraphobia and mood disorder NOS rule-out dysthymia.  His 
remaining VA treatment records reflect continued medication 
monitoring and treatment for posttraumatic stress disorder.

The September 2008 JSRRC Memorandum indicated that the 
Veteran's reported stressors could not be verified.  The 
Veteran's reports of a fellow soldier placing a knife at his 
throat in September 1969 and getting lost near Da Nang were 
"anecdotal" and were "not the type of information that 
would be recorded in military records."  Sufficient 
information such as the names, unit assignments or other 
verifiable information had not been provided regarding the 
reported August 1969 incident in which four soldiers had 
their throats slashed.  The records did not show rocket or 
mortar attacks at Phu Bai during August 1969 as specified by 
the Veteran.  In addition, his personnel record was negative 
for any medals or evidence verifying combat.

A document entitled the "Criteria for Gallantry Cross" was 
submitted in March 2009.  This document indicates that this 
"military decoration of South Vietnam was established in 
August 1950" and that it was "[a]warded to any U.S. 
military personnel who have accomplished deeds of valor 
displayed heroic conduct while fighting an enemy force."  
This medal was issued in four degrees, with the higher 
degrees being awarded as the "result of personal citations 
on an organization level."  
It noted that the "most common award" was the "Gallantry 
Cross Medal with Palm-the individual award version."  The 
source of this information is not included on the document.

At his March 2009 video conference hearing, the Veteran 
testified as to the incidents involving the rocket that 
landed 50 feet from his truck, getting lost for four days 
traveling to Da Nang, and waking up to a knife at his throat.  
The Veteran's representative argued that the Cross of 
Gallantry with Palm establishes combat service for VA 
purposes as the South Vietnamese people had awarded it to our 
military for acts of gallantry in combat with the enemy.  He 
also argued that his medal was awarded to individuals, and 
the higher degrees were awarded to companies and battalions.

As indicated, the Veteran's posttraumatic stress disorder 
service connection claim was denied in a February 2005 rating 
decision, which found the Veteran did not engage in combat 
and that his reported stressors had not been verified.  As 
such, competent evidence establishing that the Veteran either 
participated in combat or verifying his reported stressors 
would be required to re-open his claim.

After a review of all the evidence, including the additional 
evidence received since the prior final February 2005 rating 
decision, the Board finds that new and material evidence has 
not been received to reopen his posttraumatic stress disorder 
service connection claim.  Evidence received since the 
February 2005 final rating decision, by itself or when 
considered with previous evidence of record, does not relate 
to establishing that the Veteran engaged in combat or 
verifying his reported stressors.  The reasons for this 
determination follow.

The Veteran initially provided details regarding his 
purported stressors in a September 2002 Posttraumatic Stress 
Disorder Questionnaire and in a July 2003 mental health 
assessment.  Nearly identical information was provided in an 
October 2004 treatment note.  The RO attempted to verify 
these reported stressors prior to the February 2005 rating 
decision without success.  Since this February 2005 rating 
decision, the Veteran's reported stressors have remained 
consistent with his previous reports and additional 
information has not been provided.  This duplicative evidence 
is not new and material.

The Veteran also argues that his award of a Republic of 
Vietnam Gallantry Cross establishes his participation in 
combat as it was awarded to individuals who accomplished 
deeds of valor or with heroic conduct while in combat.  The 
February 2005 rating decision had considered the Veteran's 
personnel records, including his DD Form 214 and all 
decorations and medals he had been awarded.  His award of the 
Republic of Vietnam Cross of Gallantry with Palm was 
indicated on his DD Form 214.  A newly-submitted document 
purported to enumerate the criteria for awarding the 
Gallantry Cross.  This document is undated and the source of 
this document or the citation for the reported policy is 
unclear.

However, United States Army General Order # 8 (1974) provides 
that the Republic of Vietnam Gallantry Cross Unit Citation 
with Palm was awarded to the United States Military 
Assistance Command and its subordinate units for service in 
Vietnam from February 1962 to March 1973.  This service 
included various "combat-related support role[s]" as well 
as contributing towards the "establishment and modernization 
of critical military bases," assisting the South Vietnamese 
people in the "realization of a higher standard of living" 
and efforts to establish the Vietnamization Program.  This 
General Order essentially allows the Republic of Vietnam 
Gallantry Cross Citation with Palm to be awarded to every 
soldier who served in-country during the requisite time 
period.  The mere awarding of this Gallantry Cross is 
insufficient to establish combat service. 

In addition, the Manuel of Military Decorations and Awards 
indicates that the Republic of Vietnam Gallantry Cross with 
Palm Unit citation was awarded by the Republic of Vietnam to 
units for valorous combat achievements.  A-6 (Department of 
Defense Manual, 1348.33-M, September 1996) at 76, C7.5.2.4.  
(Emphasis added.)  Without more, the Gallantry Cross medal 
does not establish combat service.

The "Criteria for Gallantry Cross" document suggests that 
the medal was awarded to any U.S. military personnel who 
either "accomplished deeds of valor or displayed heroic 
conduct while fighting an enemy force."  (Emphasis added.)  
While these criteria could certainly encompass combat 
service, the purported regulation does not specify that this 
medal is for combat service exclusively or define the meaning 
of "fighting an enemy force."  It is unlikely that this 
medal is exclusively for combat service in light of the text 
of the General Order detailed above.  As such, the newly 
submitted document is not material and is insufficient to 
reopen the Veteran's previously denied service-connection 
claim.

As the additional evidence received since the February 2005 
denial does not establish that the Veteran engaged in combat 
or has verified his reported stressors, and the absence of 
such evidence was the basis for the prior denial, the Board 
finds that new and material evidence has not been received 
since the prior final February 2005 rating decision.  
Therefore the claim to reopen service connection for 
posttraumatic stress disorder must be denied.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


ORDER


New and material evidence not having been received, the 
posttraumatic stress disorder service connection claim is not 
reopened, and the claim is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


